Citation Nr: 0923879	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.  

3.	Service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1948 to May 
1952.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In September 2007, the Board remanded this matter for further 
development for the claims currently on appeal.  


FINDINGS OF FACT

1.	The Veteran's hearing loss is not related to service. 

2.	The Veteran's tinnitus is not related to service.  

3.	The Veteran's lung disorder is not related to service.  


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).  

2.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.	A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008); VAOPGCPREC 4-2000.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between September 2005 and January 2009.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In these letters, VA informed the 
Veteran of the evidence needed to substantiate his claims, 
and of the elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claims.  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA notified the Veteran prior to the 
November 2005 rating decision on appeal here.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits until after 
the initial adjudication here.  See Mayfield, supra.  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be noted below, the Veteran's claims will be denied.  
So the Veteran will not be negatively affected by the late 
notice regarding effective dates and ratings as no new 
effective date or rating will be assigned for any of these 
claims.  Moreover, following complete notification, the RO 
readjudicated the Veteran's claims in the April 2009 
Supplemental Statement of the Case (SSOC) of record.  See 
Mayfield, 444 F.3d 1328.  Based on this background, the Board 
finds the untimely notice to be harmless error in this 
matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to the appeal.  And VA 
provided the Veteran with compensation examination for his 
service connection claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

The Board notes, however, that the record indicates that the 
Veteran's service treatment records are not available for 
review.  Although the record contains the Veteran's entrance 
and separation reports of medical examination, it does not 
contain service treatment records that may have addressed any 
medical treatment he may have received during service.  A 
statement of record indicates the records were apparently 
destroyed by fire while in the possession of the government.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  As such, the Board 
will review the evidence of record mindful of the duties 
noted under O'Hare.  

II.  The Merits to the Claims for Service Connection

In August 2005, the Veteran filed original service connection 
claims for lung, hearing loss, and tinnitus disorders.  

The medical evidence of record demonstrates that the Veteran 
has these disorders currently.  Private and VA medical 
evidence of record - to include a February 2009 VA 
compensation examination report of record - reflect diagnoses 
of chronic obstructive pulmonary disease (COPD).  See 
38 C.F.R. § 3.303.  The Board notes that, with regard to the 
claim for hearing loss, a February 2009 VA audiology 
compensation examination report notes bilateral hearing loss.  
The report shows auditory thresholds over 40 decibels in each 
ear, and notes speech recognition scores of 72 in each ear.  
See 38 C.F.R. § 3.385 (2008) (a hearing disability will be 
determined where any of the following threshold measures has 
been found: where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  This VA report also notes the 
Veteran's tinnitus.  

Nevertheless, in the rating decision on appeal, and in the 
April 2009 SSOC, the RO denied the Veteran's claims.  For the 
reasons set forth below, the Board agrees with these 
decisions.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).    

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Board will address the Veteran's service connection 
claims for lung and hearing disorders separately below.  

	Hearing Loss and Tinnitus

In assessing the Veteran's claims for hearing disorders, the 
Board notes at the outset that the Veteran partly claims to 
have incurred his disorders as a result of combat-related 
noise.  The Board has therefore assessed whether the combat 
presumption to service connection under 38 U.S.C.A. § 1154 
would apply in this matter.  38 U.S.C.A. § 1154(b) 
specifically provides that in the case of Veterans of combat, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  

If VA determines that the Veteran's service comprised combat 
with the enemy, and that his hearing disorders plausibly 
relate to such experience, then the Veteran's lay testimony 
or statements regarding his claimed injuries are accepted as 
conclusive evidence of their occurrence, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the Veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the Veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a Veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the Veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, the Board cannot find that the evidence 
preponderates against the Veteran's assertion that he engaged 
in combat with the enemy, and was thereby exposed to acoustic 
trauma during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; O'Hare, supra.  On the one hand, the Veteran's MOS 
does not indicate combat service.  His DD Form 214 notes the 
Veteran's MOS as an automobile mechanic.  The DD Form 214 
does not indicate that he was assigned or participated in 
combat duties.  None of the Veteran's awarded medals or 
decorations shows combat service.  The Veteran's DD Form 214 
shows that the Veteran was awarded the Korean Service Medal 
with 4 bronze service stars, and the Army Occupation Medal 
(Japan).  These medals do not indicate combat service.  The 
Veteran's DD Form 214 shows that the Veteran did not receive 
a Combat Infantryman Medal, a Purple Heart Medal, or any 
other decoration that would indicate combat service.  The 
record contains no independent testimonial evidence - such as 
buddy statements - supporting the claim to combat.  And the 
Veteran's discharge report of medical examination, which is 
of record, indicates no ear-related disorder that may have 
been caused by combat.  On the other hand, the Veteran did in 
fact serve in Korea at a time of war.  And, as noted earlier, 
O'Hare requires a heightened obligation by the Board to 
particularly consider the benefit-of-the-doubt rule in cases 
such as this one, where the Veteran's records were apparently 
destroyed while in the possession of the government.  Based 
on the record as it now stands, the Board cannot find the 
presumption noted under 38 U.S.C.A. § 1154 inapplicable here.  
As such, the Board finds that the record does not 
preponderate against the Veteran's claim to in-service 
acoustic trauma.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

Nevertheless, to grant service connection here, the record 
must still contain medical nexus evidence connecting the 
Veteran's current hearing disorders to his in-service 
acoustic trauma.  See Dalton v. Nicholson, 21 Vet. App. 23, 
31 (2007) (38 U.S.C.A. § 1154, which reduces evidentiary 
burden for combat Veterans with respect to evidence of in-
service incurrence of an injury, is not equivalent to a 
statutory presumption that the claimed disorder is service 
connected).  

With regard to the issue of medical nexus, the Board notes 
that the medical evidence of record is divided.  In a 
November 2007 letter of record, the Veteran's treating 
physician related service to hearing loss and tinnitus, while 
a VA audiologist, in the February 2009 report, found these 
disorders unrelated to service.  After reviewing the medical 
evidence, the Board finds the VA examiner's opinion of more 
probative value.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  

In the November 2007 letter, the Veteran's physician did not 
address the issue of probability - the central criterion to 
be considered when deciding claims for service connection.  
Rather, the physician indicated that the Veteran's service 
"may have contributed" to the Veteran's hearing loss and 
tinnitus, and that "[w]e can link ... noise exposure to 
tinnitus and hearing loss."  Moreover, the physician did not 
indicate review of the claims file, and therefore appeared to 
rely on the Veteran's own history in stating that a 
relationship between service and current disorders was 
possible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based merely on the recitations of a claimant). 
 
By contrast, the VA audiologist stated clearly that service 
and current disorders were likely not related.  This examiner 
indicated review of the claims file moreover.  See Reonal, 
supra.  And this examiner supported his opinion with a 
rationale - he stated that late onset of hearing loss 
indicated hearing loss was unrelated to service; and he 
stated that the Veteran never associated his tinnitus with 
the military.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (supporting clinical data or other rationale should 
accompany medical opinion).  

The Board recognizes that a disorder which first manifests 
following service can be service connected provided medical 
evidence is of record which supports such a conclusion.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.")   

But in this matter, the objective evidence of record supports 
the VA examiner's opinion that the Veteran's hearing 
disorders do not relate to service.  Though the Veteran's 
service treatment records are not for review, his April 1952 
separation report of medical examination is in the record.  
This report indicates normal hearing, and does not reflect 
any complaints about a hearing loss disorder or tinnitus.  
The earliest evidence of record of a hearing disorder is 
noted in the November 2007 letter, which is dated over 55 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be evidence against a claim of 
service connection).  And the Veteran did not file a claim 
for service connection for a hearing disorder until August 
2005, over 53 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  

Based on the totality of this evidence, the Board finds the 
preponderance of the evidence against the assertion that the 
Veteran's current hearing disorders are causally related to 
service.  See Alemany, supra.  The benefit-of-the-doubt rule 
does not apply therefore and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Lung Disorder 

The Veteran claims that his exposure to asbestos during 
active service caused him to incur a current lung disorder.  

There are no statutes specifically dealing with asbestos and 
service connection for asbestos related diseases, and the 
Secretary of VA has not promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, asbestos-
related diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-
1MR).  In addition, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  See M 21-1MR.  
When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch products and brake linings, 
manufacture and insulation of roofing and flooring materials, 
sheet and pipe products, and so forth.  High exposure to 
asbestos and the high prevalence of disease have been noted 
in insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
were employed in shipyards and U.S. Navy Veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come in for medical attention because the latency period 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief, (as little as a month or 
two) or indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a Veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this matter, the Veteran maintains that he was exposed to 
asbestos from working on brakes.  Though there is no direct 
evidence showing such exposure, the Board notes that the 
record does not contain the Veteran's service personnel 
records to further research the issue of in-service exposure.  
And the Board finds the Veteran's claim to exposure entirely 
plausible given that he was an automobile mechanic in the 
military in the 1950s.  Under O'Hare, the Board is required 
to particularly consider reasonable doubt here.  As such, the 
Board finds that the record does not preponderate against the 
Veteran's claim to in-service asbestos exposure.  See Pond 
and Alemany, both supra.  

Nevertheless, even with evidence of exposure, a finding of 
service connection is not warranted here.  As with the claims 
for hearing disorders, the medical evidence of record 
preponderates against the Veteran's claim.  See Pond and 
Evans, both supra.  

In the November 2007 letter, the private physician stated 
that in-service exposures "may have contributed to the 
development" of COPD, and that "we can link ... asbestos 
exposure with COPD."  But again, this opinion does not 
address the issue of probability.  And the physician did not 
indicate review of the claims file.  See Reonal, supra.  By 
contrast, the examiner who conducted the February 2009 
examination into the Veteran's lungs stated expressly that 
there was "no evidence of asbestosis by physical exam or 
radiographically."  The examiner stated that the Veteran's 
"obstructive lung" disorder was of unclear etiology and 
perhaps related to asthma or cigar smoke.  In a March 2009 
addendum report, he indicated review of the claims file.  See 
Reonal supra.  And in an April 2009 addendum report, he 
reiterated his opinion by stating expressly that, "there is 
no evidence that this [patient] has asbestos related lung 
[disease]," and that any in-service exposure was not related 
to his diagnosed lung disease.  See Bloom, supra.  

The Board notes that the objective evidence of record 
supports the VA examiner's opinion.  The Veteran's April 1952 
separation report of medical examination is negative for a 
lung disorder.  The earliest evidence of record of a lung 
disorder is found in private medical records dated in the mid 
2000s, over 50 years following service.  See Maxson, supra.  
And the Veteran did not file a claim for service connection 
for a lung disorder until August 2005, over 53 years 
following service.  See Shaw, supra.    

Parenthetically, the Board notes that evidence of record - 
the February 2009 VA report and private medical evidence of 
record dated in May 2006 - indicates that the Veteran's COPD 
may be secondary to his tobacco usage.  The Board notes that, 
even if the Veteran claimed service connection for a lung 
disorder secondary to in-service tobacco use, a finding of 
service connection would not be warranted.  As a result of 
legislation that became effective in July 1998, VA is 
prohibited by statute from granting service connection for 
death or disability on the basis that such death or 
disability resulted from an injury or disease attributable to 
the use of tobacco products during military service.  38 
U.S.C.A. § 1103.  See Kane v. Principi, 17 Vet. App 97, 101 
(2003).  

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


	(CONTINUED ON NEXT PAGE)



ORDER

1.	Service connection for hearing loss is denied.  

2.	Service connection for tinnitus is denied.    

3.	Service connection for a lung disorder is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


